NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

BUNZL PROCESSOR DISTRIBUTION, LLC,
Appellant, -

V.

DAVID J. KAPPOS, DIRECTOR UNITED STATES
PATENT AND TRADEMARK OFFICE,
Appellee,

AND

BETTCHER INDUSTRIES, INC.,_
Appellee.

2012- 1 198
(Reexamination No. 95/001,130)

Appea1 from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.

Bef0re NEWMAN, C'ircu.it Judge.
O R D E R

Bunzl Processor Distribution, LLC moves to stay this
appeal pending proceedings in related district court

BUNZL PROCESSOR v. KAPPOS

2

proceedings Bettcher Industries, Inc. opposes. Bunzl

replies.

The power of the Court to stay proceedings is inciden-
tal to its inherent power to control the disposition of the
cases on its docket. See Landis v. North Am. Co., 299 U.S.
248, 254 (1936). Here, we cannot say Bunzl has shown
that staying proceedings for such a lengthy period of time

is warranted
Accordingly,
IT Is ORDERED THAT:

The motion is denied.

|“|AY 24 2012
Date

cc: Alan I'l. Norman, Esq.

Thomas H. Shunk, Esq.
Rayrnond T. Chen, Esq.

s19

FOR THE CoURT

/s/ J an Horl)aly
J an Horb aly
Clerk

FILED
. .coum or Ar=vmsson
U sms restani ccacun

MAY 2 4 2012
JAN l-IORBAL¥
ELERK